DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.  Claims 1, 12, and 18 have been amended.  Claims 1-20 are pending.  


Information Disclosure Statement
Information disclosure statement dated 2/15/22 has been acknowledged and considered.  


Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding any potential grounds of rejection under 35 USC 101, the pending claims are not directed to any of the groupings of subject matter considered to be abstract ideas as discussed in the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims are directed to processing avatar data, user data, and nutrition data and produces environment interaction data, including (i) metadata about food offerings and the avatar’s response to the food offerings (ii) time spent by the avatar in different health states and (iii) and avatar’s fitness.  The claims are not directed to a mathematical concept, certain methods of organizing human activity, nor a mental process.   The processing of the amount and type of data as described in the claim is not a process that could be practically be done in one’s mind or by pen and paper.  

The closest prior art of record, Narayan (2013/0280681), teaches system and method for food consumption.  Narayan para. [0097] teaches an Avatar that responds to a user’s dietary choices and the avatar’s appearance and feedback can by dynamic and dependent on the user’s real world choices.  

Kim (KR 20030057476 A) the closest foreign reference of record, teaches a method and a system for offering health information using an avatar visually checking a .  Notimex (Polytechnic students create fight video game to promote physical activity.  Notimex.  20 June 2017), the closest Non Patent Literature of record teaches a video game with an avatar of the player will be overweight, but as he walks and reduces calories, the virtual character will lose weight, while improving his physical appearance.

The closest prior arts of record teach an avatar and tracking nutritional habits via the appearance of an avatar.  However the closest prior arts of record do not expressly teach: an input generation system with a virtual input generation sub-system and an actual input generation sub-system, wherein the virtual input generation sub-system monitors the avatar's progression through the digital vaccine environment and produces avatar data, including (i) avatar food preference data, (ii) avatar calorie data, (iii) avatar insulin data, (iv) avatar glucose data, (v) avatar AiC data, (vi) avatar ketone data, (vii) avatar cholesterol (HDL/LDL) data, (viii) avatar amino acid data, (ix) avatar glycoprotein acetyls data, and (x) avatar gut microbiome data and the actual input generation sub-system accesses a user information database and produces user data, including (i) user food preference data, (ii) user calorie data, (iii) user glycemic data, (iv) user insulin data, (v) user glucose data, (vi) user AiC data, (vii) user ketone data, (viii) user cholesterol (HDL/LDL) data, (ix) user amino acid data, (x) user glycoprotein acetyls data, and (xi) user microbiome data; a nutrition data generation system that processes (i) food logs, (ii) user conversation files, (iii) user images, and/or (iv) food images and produces nutrition data; a data processing system that processes the avatar data, the user data, and the nutrition data and produces environment interaction data, including (i) metadata about the food offerings and the avatar's response to the food offerings, (ii) time spent by the avatar in different health states, and (iii) the avatar's fitness.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        3/11/22